DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 8-13, the prior art of record does not teach an electronic device comprising; a display device including: a first substrate having a first surface and a second surface on the opposite side with respect to the first surface, a second substrate having a third surface opposite the first surface and a fourth surface on the opposite side with respect to the third surface, and a liquid crystal layer disposed between the first substrate and the second substrate, the display device including a first region and a second region in a plan view, the first substrate including a first polarizer provided on the second surface and a second polarizer being overlapped with the second region and being stacked with the first polarizer, and the second substrate including a third polarizer provided on the fourth surface and a fourth polarizer being overlapped with the second region and being stacked with the third polarizer; and an image sensor being installed outside the display device and being overlapped with the second region.
Egi US 2011/00113117 and Qin CN 110441953 as previously cited do teach an electronic device comprising; a display device including: a first substrate having a first surface and a second surface on the opposite side with respect to the first surface, a second substrate having a third surface opposite the first surface and a fourth surface on the opposite side with respect to the third surface, and a liquid crystal layer disposed between the first substrate and the second substrate, the display device including a first region and a second region in a plan view, the first substrate including a first polarizer provided on the second surface and a second polarizer being overlapped with the second region and being stacked with the first polarizer, and the second substrate including a third polarizer provided on the fourth surface and a fourth polarizer being overlapped with the second region and being stacked with the third polarizer.
JP 2010-015015 (IDS Reference) does teach and an image sensor however it appears to be installed within the image display region (see figs 1, 11 and 12) thus does not meet the limitation of being installed outside the display device and being overlapped with the second region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871